June 23, 1975


The Honorable   Wilson   E. Speir                     Opinion   No.   H-   631
Director
Texas Department     of Public Safety                 Re: Whether     a person applying
330~  4087                                            for an occupational    drivers    license
Austin,   Texas 78773                                 must give proof of an automobile
                                                      liability insurance   policy to the court
                                                      or to the Department      oft Public Safety.

Dear   Colonel   Speir:

         You have requested    our opinion concerning   a recently  enacted amend-
ment to article  668713, section 25a, V. T. C. S. See, 64th Leg. , Senate Bill 58
(1975).   The Act applies to convictions   of any offense  for which driver’s
licenses  are automatically    suspended,  providing  in part:

                  If, by order of the court,      the person convicted        is
                  not confined    or imprisoned,      the court may enter an
                  order restricting     the operation     of a motor vehicle
                  to the person’s    occupation     . . . provided   the person
                  gives proof of a valid policy        of automobile   liability
                  ‘ms’urance in accordance       with the provisions      of the
                  Texas Motor Vehicle       Safety-Responsibility        Act, as
                  amende~d.    (Emphasis     added).

         The Act further provides            that the judge shall ‘be able to grant the
occupational      license    for a period longer than twelve (12) months provided            the
person “give[ s] proof to the Department                of Public Safety of a valid policy    of
automobile     liabilrt,y   insurance     in accordance      with the Texas Motor Vehicle
Safety-Responsibility          Act.   .   ” Additionally,     the Act requires   the surrender
of all driver’s      licenses    and the’forwarding       of such license   to the Department    of
Public Safety along with t,he record             of conviction    and the court order.    The
Department       is thereupon      to issue the restricted       Hcense.

         Your question   is whether   the original proof of insurance      must be sub-
mitted to the Depart,ment,    or only to the court issuing the order.        The Act ex-
pressly   requires  such proof to be submitted     to the Department      when “the order
is granted for longer   than a twelve (12) month period. ” You note that unless
proof of insurance   is submitted   to the Department    in al.1 instances,




                                          p. 2790
The Honorable      Wilson     E.   Speir   - Page    2   (H-631)




                   [t] he person granted the occupa,tional   license   could cancel
                   the policy   immediately  after he receives    his license,  and
                   the Department    would have no way of knowing of the cancel-
                   lation.

           Prior   to the issuance   of an occupational        license    a person must ‘I[ give]
proof of a valid policy of automobile          liability   i,nsurance in accordance        with the
provisions      of the Texas Motor Vehicle         Safety-Responsibility        Act.  . . , “which
is article    67Olh, V. T. C. S. That Act requires            proof    of insurance   to be sub-
mitted to the Department.          Sets.    13(c),   19(a), 20(a).      In our opinion a person
“gives proof of a valid policy.        . . in accordance         with [article    6701hl”   only
when he submits such proof to the Department.                    Accordingly,     such proof must
be submitted to the Department           prior to the issuance         of an occupational.    driver’s
license.

                                           SUMMARY

                   Proof     of a valid  pol,icy of automobile    liability    insurance
                   must     be submitted     to the Department     of Public Safety
                   prior    to the issuance    of an occupational     driver’s    license.

                                                         Xery   truly   yours,


                                                         !&a%\ (77L m
                                                         JOHN L. HILL
                                                         Attorn,ey General       of Texas




                                              tant




Opinion   Commit.tee

jad




                                             p. 2791